Citation Nr: 1418320	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to an increased rating for head trauma due to concussion and heat stroke previously rated as short attention span (also claimed as poor stamina and sweating) (TBI), currently rated 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for irritable bowel syndrome (IBS)/gastroesophageal reflux disease (also claimed as chronic sore throats). 

4.  Entitlement to service connection for sleep apnea (claimed as sleeplessness, waking up tired, and choking at night).

5.  Entitlement to service connection for low back condition. 

6.  Entitlement to service connection for right knee condition. 

7.  Entitlement to service connection for left knee condition.
 
8.  Entitlement to service connection for right shin condition. 

9.  Entitlement to service connection for left shin condition. 

10.  Entitlement to service connection for right ankle condition.

12.  Entitlement to service connection for left ankle condition. 

13.  Entitlement to service connection for right Achilles' tendonitis.

14.  Entitlement to service connection for left Achilles' tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 2002 to October 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) 

That rating decision also granted service connection for vasomotor rhinitis with an evaluation of 0 percent effective October 2, 2007.  Since the Veteran has not separately appealed either the initial rating or effective date assigned for the disabilities, these claims are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a veteran has to separately appeal these "downstream" issues).  The Veteran's representative, in the August 2013 Informal Hearing Presentation, requested an increased rating for vasomotor rhinitis.  The issue of entitlement to an increased rating for vasomotor rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Although the Veteran was scheduled for Board hearings in which he failed to appear, in February 2013, he stated that he no longer requested a hearing.  

The issues of entitlement to increased ratings for PTSD, TBI, IBS, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran does not currently have a disability of the low back; or a disability of either knee, shin, ankle, or Achilles' tendon.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for establishing service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for establishing service connection for a right shin condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for establishing service connection for a left shin condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for establishing service connection for a right ankle condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for establishing service connection for a left ankle condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for establishing service connection for right Achilles' tendonitis are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  The criteria for establishing service connection for left Achilles' tendonitis are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2008. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
As a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of a low back, and both knees, shins, ankles, and Achilles' tendons condition, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion that he suffers from such disorders is not competent medical evidence. 

A VA examination was conducted in May 2008.  The examination report reflects that there were no abnormal clinical findings with respect to the low back, knees, shins, ankles, or Achilles' tendons.  The VA examiner found that here were no diagnoses of any condition of the low back, knees, shins, ankles, or Achilles' tendons.  

In this case, the competent and probative evidence fails to show the Veteran with a diagnosed disability of the low back; or of either knee, shin, ankle, or Achilles' tendon.  A symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptoms can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right shin condition is denied.

Entitlement to service connection for a left shin condition is denied.

Entitlement to service connection for a right ankle condition is denied.

Entitlement to service connection for a right Achilles' tendonitis is denied.

Entitlement to service connection for left Achilles' tendonitis is denied. 


REMAND

When a claimant asserts that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, the duty to assist the veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In the August 2013 IHP, the Veteran's representative essentially noted that last VA examination related to his IBS is over 5 years old, and that the Veteran's symptomatology has increased in severity since then.  Therefore, an additional IBS examination is warranted.  In July 2013, the Veteran submitted a physician's questionnaire dated in May 2013 noting that the Veteran has difficulty in understanding complex commands; impairment in short and long-term memory.  The Veteran essentially stated that his TBI symptoms are very serious.  The Board notes that the Veteran's service-connected PTSD and TBI symptomatology may overlap.  Therefore, the Veteran will be afforded PTSD and TBI examinations to ascertain the current level of each disability.  

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  At the Veteran's May 2008 VA examination, he reported that sometime in 2006, he developed snoring, apnea, and choking spells.  He stated that in July 2007, he was seen by a physician and underwent a sleep study and was found to have mild obstructive sleep apnea.  The Veteran has identified a sleep study which diagnosed mild obstructive sleep apnea.  Therefore, remand of this claim is needed to obtain this study.  

The May 2013 statement puts the Board on notice that additional PTSD, TBI, IBS, and sleep disorder treatment records are potentially available.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the information necessary to acquire the complete clinical records pertaining to the July 2007 sleep study.  Request that the Veteran also provide the names and addresses of all medical care providers, both VA and private, who have treated him for PTSD, TBI, IBS, and a sleep disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  After completing the above, the Veteran should be afforded an appropriate VA examination(s) so as to determine the current nature and severity of his PTSD and TBI disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The following should be addressed:

(a) The examiner must first determine whether the symptoms associated with the Veteran's PTSD are separate and distinct from those associated with his TBI.

(b) If so, then provide two separate examinations to assess the nature and severity of the Veteran's PTSD and TBI.  In this regard, the examiner should specifically indicate the symptomatology associated with each disorder (and exclusive from the other disorder).

The rationale for all opinions expressed should be provided in a report. 

3.  The Veteran should afforded an appropriate VA examination so as to determine the current nature and severity IBS.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The rationale for all opinions expressed should be provided in a report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


